Citation Nr: 0728656	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to September 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Detroit RO.  A 
transcript of the hearing is of record.  

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a bilateral foot disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issue on appeal.

2.  Manifestations of the veteran's right ankle disability 
include limitation of flexion to 20 degrees and limitation of 
extension to 10 degrees, both accompanied by pain.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for residuals 
of a right ankle injury have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law.  To implement the provisions 
of the VCAA, VA promulgated regulations now codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a), which 
have been the subject of various holdings of Federal courts.  
However, as the disposition herein reached is favorable to 
the veteran to the extent indicated, the need to discuss VA's 
efforts to comply with the VCAA and implementing regulations 
at this juncture is obviated.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  These requirements have been inferred to apply to 
increased rating claims as well.  For the reasons described 
below, an increased rating is being granted and an effective 
date will ultimately be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).

The veteran's service-connected right ankle disorder is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5271, which addresses limitation of 
motion of the ankle.  Under this diagnostic code, a 10 
percent rating is warranted for moderate limitation of motion 
of the ankle.  A 20 percent rating is warranted for marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Because the Rating Schedule does not 
define the terms "moderate" and "marked," the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2006).  For 
reference, however, normal range of motion is between 0 
degrees and 20 degrees for ankle dorsiflexion (extension), 
and between 0 degrees and 45 degrees for ankle plantar 
flexion (flexion), where the anatomical position is 
considered to be at 0 degrees.  38 C.F.R. § 4.71a, Plate II 
(2006).

In the case at hand, the veteran was examined by a VA 
physician in October 2005.  According to the resulting 
examination report, the veteran's range of extension was to 
10 degrees and his range of flexion was to 20 degrees.  The 
veteran complained of pain on flexion and extension.  The 
Board considers extension limited to 10 of a possible 20 
degrees and flexion limited to 20 of a possible 45 degrees, 
with pain on motion, to be "marked" rather than "moderate" 
limitation of motion.  Therefore, the Board finds that the 
criteria for a 20 percent disability rating for residuals of 
a right ankle disability have been satisfied.

The Board has also considered whether an even higher 
disability rating is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Such factors, however, cannot justify a 
higher evaluation when a veteran is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

The Board has also considered whether a different diagnostic 
code may grant the veteran a disability rating in excess of 
20 percent for the residuals of his right ankle injury.  The 
only diagnostic code that would allow for a rating higher 
than 20 percent for the right ankle is Diagnostic Code 5270, 
for rating ankylosis.  In this case, however, ankylosis has 
not been shown by the evidence of record, such that 
Diagnostic Code 5270 is not applicable to the current appeal.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5270.


ORDER

A 20 percent rating, but no higher, is granted for the 
service-connected residuals of the veteran's right ankle 
fracture, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

In April 2002, the RO in Waco, Texas, denied service 
connection for bilateral flat feet on the grounds that there 
was no evidence that the veteran's pre-existing flat feet 
were aggravated by his military service.  The veteran did not 
appeal this decision.  Therefore, this decision is final.  38 
U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  The 
veteran's requests to reopen this claim were denied by rating 
decisions of the Detroit RO in October 2004 and November 
2005.  The veteran has perfected an appeal of the November 
2005 denial, and this claim is currently before the Board.

In Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), the 
Court held that the VCAA's duty to notify extends to 
claimants who seek to reopen a claim by submitting new and 
material evidence.  Pursuant to this duty, VA must identify 
which evidence it will obtain and which evidence the claimant 
is expected to present.  The September 2005 VCAA letter 
notified the veteran that, among other things, VA was 
responsible for getting relevant records from any federal 
agency, including VA Medical Centers.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

At his June 2007 hearing, the veteran testified that his VA 
doctor has told him his bilateral flat feet were aggravated 
by service.  The veteran testified that his next appointment 
was scheduled for the following morning, and he had asked his 
doctor for a written etiology statement.  The veteran 
believed his doctor was going to provide this statement at 
the next day's appointment.  Because such evidence may 
potentially justify reopening the veteran's claim, the Board 
believes that a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should also request any VA 
medical records that are not currently on 
file that relate to the veteran's claim.  
Specifically, the RO should request any VA 
medical records from June 22, 2007, and 
later.  If any of the requested records do 
not exist or cannot otherwise be obtained, 
that fact should be noted in the claims 
file.

2.  The RO should then readjudicate the 
issue of whether new and material evidence 
has been submitted to reopen the veteran's 
claim of entitlement to service connection 
for a bilateral foot disability.  If new 
and material evidence is not found, the 
veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

3.  If new and material evidence is found 
and the veteran's claim is reopened, the 
RO should make arrangements with the 
appropriate VA medical facility to 
determine whether the veteran's bilateral 
flat feet were aggravated by his military 
service.  

The veteran's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability or more) that 
the veteran's bilateral flat feet, which 
were considered asymptomatic on his 
entrance into service, were aggravated 
during service.

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

4.  The RO must notify the appellant that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


